Citation Nr: 1455154	
Decision Date: 12/15/14    Archive Date: 12/24/14

DOCKET NO.  10-08 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for diabetes mellitus.

4.  Entitlement to a rating in excess of 20 percent for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1969 to September 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In April 2014, the Board remanded these matters for additional development.  The Board finds substantial compliance with the requested development.  Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

The issue of entitlement to service connection for diabetes mellitus is REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  A right knee disability did not have its onset during active service or within one year thereafter, and it is not related to active service.

2.  Bilateral hearing loss disability did not have its onset during active service, did not manifest within one year of separation from active service, and is not related to active service.

3.  During the entire pendency of the appeal, the Veteran's lumbar spine disability has been manifested by pain and some limited of motion with forward flexion of the spine.  Thoracolumbar forward flexion of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine, have not been shown. 




CONCLUSION OF LAW

1.  The criteria for service connection for a right knee disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).

2.  The criteria for service connection for bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2014).

3.  The criteria for a rating in excess of 20 percent for degenerative disc disease of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.20, 4.40, 4.45, 4.71a Diagnostic Codes 5237 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. § 3.159 (2014); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified by letter on November 2007.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate an awareness of what is necessary to substantiate a claim). 

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the most recent September 2014 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless). 

The Veteran was not provided a VA examination concerning the claim of entitlement to service connection for a right knee condition.  A VA examination will be considered necessary prior to final adjudication of a claim when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the veteran qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2) (2014); 38 C.F.R. § 3.159(c)(4)(i) (2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The requirement that the evidence of record indicates that the claimed disability or symptoms may be associated with the established event, is a low threshold.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Here, the Board finds that a VA examination would be unnecessary.  While the Veteran self-reports that he has a current right knee disability, the Board has determined that there is sufficient competent medical evidence of record to make a decision on the Veteran's claim.  Therefore, VA examinations are not required.

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  

While VA attempted to obtain records associated with the Veteran's claim for disability benefits from the Social Security Administration (SSA), in May 2014, VA was informed that records associated with the Veteran's SSA claim had been destroyed.  VA has no further duty to seek to obtain that which does not exist. Counts v. Brown, 6 Vet. App. 473 (1994); Porter v. Brown, 5 Vet. App. 233 (1993). There is no indication that there is any other relevant evidence that is available and not part of the claims file.  VA has obtained an examination with respect to the claims on appeal, most recently in May 2014.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2014).  The determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2014). 

Service connection may also be established for certain chronic diseases manifested to a compensable degree within a presumptive period following separation from service.  Arthritis and sensorineural hearing loss are a chronic diseases with a presumptive period of one year.  38 C.F.R. §§ 3.307, 3.309 (2014).

Service connection may also be established for a disability that is proximately due to or the result of a service-connected disability, or for the aggravation of a nonservice-connected disability by a service-connected disability.  38 C.F.R. § 3.310 (2014).

Right Knee Disability

The Veteran contends that he has a right knee disability that was incurred during active service.  Specifically, during an August 2010 Decision Review Officer hearing, he testified that at some time in 1980 or 1981, while stationed in Germany, he slipped down metal stairs which caused his service-connected lumbar spine disability and his claimed right knee disability.

A July 1987 service medical record shows that the Veteran was evaluated with normal lower extremities.  On the Veteran's report of medical history, he self-reported that he did not have a trick or locked knee, bone, joint, or other deformity.  He reported that he was in good health.

An October 1989 post service report of medical examination conducted one month after separation from service, shows that the Veteran reported issues of dizziness, lower back pain, kidney stones, headaches, and left knee pain.  Those conditions were handwritten by the Veteran and initially it appeared the Veteran wrote "right knee" but crossed that out and rewrote "left knee."  The VA examiner noted that the Veteran thought he injured his left knee from a fall from a van but that it was not a concern at the time.  The Veteran reported that the left knee was painful most of the time but it did not lock, caused him to fall, or cause swelling.  The VA examiner diagnosed a left knee condition but there was no mention, examination, or diagnosis concerning the right knee.

A November 1990 VA examination report shows that the Veteran was evaluated for hypertension and a lumbar spine strain.  The Veteran did not report any right knee pain.  Also noted was that the Veteran's knee reflexes were present and there was no loss of strength in either leg.

A September 1997 VA examination report shows that the Veteran reported symptoms concerning his left knee.  There was no examination of the right knee and the Veteran did not report any symptoms concerning his right knee.

An April 2004 VA treatment record shows that the Veteran was treated for low back pain and left knee pain.  There were no reports or treatments for right knee pain.

A November 2008 VA treatment record shows that the Veteran reported knee pain.

After carefully considering the pertinent evidence, to include the Veteran's assertions, the Board finds that the preponderance of the evidence is against the claim of entitlement for service connection for a right knee disability.

The Board notes that the Veteran's service medical records are absent any complaints or treatments for a right knee condition.  Moreover, the Veteran was treated extensively during active service for conditions such as hypertension and kidney stones, therefore had the Veteran experienced a right knee injury, it is likely he would have reported this to medical personal as he did report other ailments during service.  The Board also finds it significant that one month after separation from service, the Veteran underwent a VA examination and specifically identified hurting his left knee during a fall while on active service.  The Veteran even went as far as crossing off his first notation of a right knee injury and writing down a left knee injury instead.  Furthermore, since separation from service the Veteran has been treated by VA personnel for a variety of conditions including his left knee and back.  During those treatments the Veteran did not report any right knee disability until November 2008, more than 19 years after separation from service.  The mere absence of medical records does not contradict a Veteran's statements about his symptom history.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, if it is determined based upon reliable evidence that there was an extended period of time after service without any manifestations of the claimed disability, then that tends to weigh against a finding of a connection between the disability and service.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The Board finds that the Veteran did not seek treatment for any symptoms or complaints of the claimed disability for at least 19 years after service, a factor that weighs against the claim.

Therefore, the Board finds that the absence of any reports or treatments for a right knee disability either in service or post service is persuasive that the Veteran's claimed right knee disability was not incurred in or related to active service.

The only other evidence of record supporting the Veteran's claims is his own lay statements.  Even if those statements could be read as claiming continuity of symptomatology since service, that history is substantially rebutted by the complete absence of complaints pertaining to his right knee until 2008, more than 19 years after discharge from service, during a period in which the Veteran frequently complained of and was treated for other disabilities, including of the left knee.  In addition, while the Veteran is competent to describe his symptoms, the Board finds that there is no evidence of record to show that he has the specialized medical education, training, or experience necessary to render a competent medical opinion as to the nature and etiology of the claimed right knee disability.  Determining of a right knee disability is medically complex in nature.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Therefore, the Board finds that the preponderance of the evidence is against a finding that the Veteran has a current right knee disability.  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Even if the Veteran's complaints of right knee pain are considered, there is no indication of record that relates those complaints to service, to any service-connected disability, or to the presence of any current diagnosed right knee disability.  The evidence also does not show that any arthritis of the knee manifested within one year of separation from service.

Accordingly, the Board concludes that the evidence of record does not support the Veteran's claim of entitlement to service connection for a right knee disability.  The Board finds that the preponderance of the evidence is against the claim, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Bilateral Hearing Loss

Service connection may be presumed for certain chronic diseases, such as organic diseases of the nervous system, including sensorineural hearing loss, which develop to a compensable degree within one year after discharge from service, even though there is no evidence of the disease during the period of service.  That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2014); 38 C.F.R. 3.307, 3.309(a) (2014). 

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing a service connection claim for sensorineural hearing loss.  38 C.F.R. § 3.303(b) (2014).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post- service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  Savage v. Gober, 10 Vet. App. 488 (1997).  In general, a claimant is competent to provide lay statements of observable symptoms of disability and continuity of such symptoms.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The probative value of lay statements of symptoms and continuity of symptomatology, as with any evidence, depends in part on whether it is credible.  The mere absence of corroborating contemporaneous medical evidence does not render statements incredible.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2008).

For VA purposes, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. 3.385 (2014).

The Veteran asserts that he developed hearing loss due to noise exposure he experienced during active service.

A July 1987 service medical record shows audiometric testing pure tone thresholds, in decibels, were:


HERTZ

500
1000
2000
3000
4000
RIGHT
10
5
0
0
10
LEFT
15
10
5
0
0

A July 1987 service treatment record reported audiometric testing pure tone thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
10
10
0
10
20
LEFT
20
15
0
0
20

A February 1989 service treatment record reported audiometric testing pure tone thresholds, in decibels, as follows:



HERTZ

500
1000
2000
3000
4000
RIGHT
10
0
0
0
10
LEFT
15
5
5
5
0

A December 2006 VA treatment record shows that the Veteran reported having gradual hearing loss in both ears and bilateral humming tinnitus since 1981.  He reported that he worked around gunfire and loud machinery in service from 1969 to 1989 without hearing protection.  He also denied occupational and recreational noise exposure.  The Veteran was assessed with bilateral, normal to moderate rising to normal "cookie bite" sensorineural hearing loss.  VA medical personnel noted that the Veteran could be expected to have difficulty understanding conversation speech when in the presence of background noise or when he was unable to see the person speaking.  He was considered a candidate for amplification.  Tympanometry indicated normal middle ear pressure and compliance bilaterally.  The contralateral and ipsilateral acoustic reflexes were present, and reflex decay was not significant.  

On May 2014, a VA audiological examination was conducted that resulted in the diagnosis of bilateral sensorineural hearing loss.  On audiometric testing, pure tone thresholds, in decibels, were: 




HERTZ



500
1000
2000
3000
4000
RIGHT
60
55
60
55
50
LEFT
65
60
60
55
50

Speech discrimination scores on the Maryland CNC word list were 68 percent in the right ear and 64 percent in the left ear.  The examiner reviewed the Veteran's service medical records and post-service VA treatment records.  

The VA examiner opined that the Veteran's bilateral hearing loss was not at least as likely as not caused by or a result of an event in service.  The examiner's rationale was based on a review of the Veteran's in-service audiological examinations.  The examiner noted that the Veteran's in-service audiograms dates July 1987, July 1987, and February 1989 all indicated normal hearing.  The examiner noted that it was not possible to determine for certain if there was a significant hearing loss prior to service as there was no entrance examination located in the record.  However, as the hearing exams in 1987 showed normal hearing for all frequencies, it must be assumed that hearing thresholds were not worse than the normal July 1987 hearing examination.  The Veteran's February 1989 audiogram showed hearing within normal hearing limits without thresholds exceeding 15 decibels.  The Veteran's service medical records demonstrated normal hearing sensitivity without any significant changes during service from July 1987 to February 1989.  The examiner also noted that there was no record of a complaint or treatment for hearing loss shown in the service medical records.  The examiner considered the Veteran's reports that he had been exposed to significant loud noise while in service with intermittent use of hearing protection, but no permanent hearing loss was noted.  The examiner reported that the Veteran's current hearing loss was not in a pattern consistent with noise-induced hearing loss.  The 2005 Institute of Medicine Study report noted that there was insufficient scientific basis to conclude that permanent hearing loss directly attributable to noise exposure developed long after noise exposure.  That panel concluded that based on their current understanding of auditory physiology, a prolonged delay in the onset of noise-induced hearing loss was unlikely.  Based on the objective evidence, the VA examiner concluded that there was no evidence on which to find that the Veteran's current hearing loss was caused by or a result of service, including in-service noise exposure.  

Finally, the examiner noted that although post-service hearing loss can be service-connected where hearing is within normal limits at the time of separation from service, in this case there was no medically sound basis to attribute the post-service findings to the Veteran's service.  The Veteran reported significant noise exposure during service, but significant noise exposure does not always entail hearing loss.  Service medical records indicated normal hearing sensitivity without any upward shift in tested thresholds from July 1987 to February 1989.  The examiner opined that even if all Veteran's hearing thresholds had been 0 Hertz at enlistment, the discharge audiological results would not have represented a significant hearing threshold shift.  In the absence of a significant decrease in hearing sensitivity, there was no basis for attributing the current hearing loss to service.

The Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for bilateral hearing loss.

Evidence weighing against the claim includes the fact that the service medical records do not indicate abnormal hearing sensitivity or any significant threshold hold shifts.  Further, post-service medical records are completely void of any complaint of or treatment for hearing loss for approximately 17 years after service, well beyond the presumptive period for establishing service connection for sensorineural hearing loss as a chronic disease.  38 C.F.R. §§ 3.307, 3.309 (2014).  There is no evidence contemporaneous with service from any source to show that bilateral hearing loss was present during service or within one year following separation from service.  Nor does the evidence of record show that there were any complaints, diagnoses, or treatment for hearing within one year after the Veteran's separation from service.  Thus, the Board finds that chronicity of hearing loss in service is not established in this case. 38 C.F.R. § 3.303(b) (2014).

The Board notes that the absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87 (1992). Competent evidence of a current hearing loss disability meeting the requirements of 38 C.F.R. § 3.385 and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss. Hensley v. Brown, 5 Vet. App. 155 (1993).

In this case, where the determinative issue involves a question of a medical nexus or medical causation that is beyond the competence of a lay person, a lay assertion of medical causation is not competent evidence.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  Competent medical evidence is required to substantiate the claim.  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical opinion.  38 C.F.R. § 3.159 (2014).

On the question of a medical nexus or causation, the VA examiner in May 2014 determined, essentially, that the Veteran's bilateral hearing loss was less likely than not related to in-service noise exposure.  That opinion was based on the examiner's interview of the Veteran and a thorough and detailed review of the medical evidence of record.  The examiner noted the Veteran's medical history which was positive for noise exposure in service and discussed the Veteran's report of onset of symptoms of hearing problems, as reported by the Veteran.  The examiner explained that there was no evidence of hearing loss in service.  A rationale was provided for the opinion.  Prejean v. West, 13 Vet. App. 444 (2000) (factors for assessing the probative value of a medical opinion include the physician's access to the claims folder and the Veteran's history, and the thoroughness and detail of the opinion).  The Board finds it significant the examiner also provided a rationale concerning the absences of an entrance audio examination and found that even if the Veteran had hearing acuity of 0 Hertz in in all frequencies, that the threshold levels measured at separation of service would not have been a significant threshold shift and the Veteran would still have normal hearing sensitivity.  

In addition, the Board notes that a prolonged period without complaints or symptoms of a disability can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service, which resulted in any chronic or persistent disability.  Maxson v. Gober, 230 F.3d 1330   (Fed. Cir. 2000).  Here, VA medical records from separation from service in 1989 until December 2006 show that the Veteran was seen for numerous medical complaints.  However, none of those records make any reference to hearing loss until December 2006.  

Again, the only medical opinion to address the medical relationship, if any, between the Veteran's bilateral hearing loss and service weighs against the claim.  The Board finds that the May 2014 VA examiner's opinion is the most probative evidence, as it was predicated upon a thorough, accurate review of the record, to include specific assertions from the Veteran as to the actual onset of symptoms, and is supported by a sufficient rationale.  The examiner also discussed that there are multiple causes of sensorineural type hearing loss, in addition to noise exposure.  Prejean v. West, 13 Vet. App. 444 (2000) (among factors for assessing the probative value of medical opinion are physician's access to the claims file and the thoroughness and detail of opinion).  Moreover, the Veteran has not submitted any contrary competent evidence linking bilateral hearing loss to service.  VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991). 

The only other evidence of record supporting the Veteran's claims is his own lay statements.  Even if those statements could be read as claiming continuity of symptomatology since service, that history is substantially rebutted by the complete absence of complaints pertaining to his hearing until 2006, more than 17 years after discharge from service.  In addition, while the Veteran is competent to describe his symptoms, the Board finds that there is no evidence of record to show that he has the specialized medical education, training, or experience necessary to render a competent medical opinion as to the nature and etiology of the claimed bilateral hearing loss disability.  Determining the etiology of a bilateral hearing loss is medically complex in nature.  Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007).  The Board finds that the examiner's opinion is more persuasive because the training and expertise of the examiner.

Accordingly, the Board concludes that the evidence of record does not support the Veteran's claim of entitlement to service connection for bilateral hearing loss on a direct basis.  Moreover, because there is no evidence that the Veteran developed sensorineural hearing loss to a compensable degree within one year of separation from service, service connection on a presumptive basis is not warranted.  The Board finds that the preponderance of the evidence is against the claim, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2014).  The basis of disability ratings is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2014). 

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, and the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2014); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2014).  It is not expected that all cases will show all the findings specified.  However, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2014). 

Scheduler ratings for disabilities of the spine are provided by application of The General Rating Formula for Diseases or Injuries of the Spine or by application of the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  38 C.F.R. § 4.71a (2014).  The General Formula specifies that the criteria and ratings apply with or without symptoms such as pain, whether or not it radiates, stiffness, or aching in the area affected by residuals of injury or disease.  38 C.F.R. § 4.71a (2014).  

The General Formula provides that a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, a combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, General Rating Formula for Diseases or Injuries of the Spine (2014).

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, General Rating Formula for Diseases or Injuries of the Spine (2014). 

A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases or Injuries of the Spine (2014). 

Ankylosis is defined, for VA compensation purposes, as a condition in which all or part of the spine is fixed in flexion or extension.  38 C.F.R. § 4.71a, General Rating Formula for Diseases or Injuries of the Spine, Note (5) (2014).

Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are to be rated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases or Injuries of the Spine, Note (1) (2014). 

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral extension are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion for the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, General Rating Formula for Diseases or Injuries of the Spine, Note (2) (2014).

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 60 percent rating is assigned where there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  A 40 percent rating is assigned where there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 20 percent rating is assigned where there are incapacitating episodes having a total duration of at least two week but less than four weeks during the past 12 months.  A 10 percent rating is assigned where there are incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (2014).  An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1) (2014). 

In determining the appropriate rating for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part.  38 C.F.R. § 4.40 (2014).  Functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40 (2014).  Factors of joint disability include increased or limited motion, weakness, fatigability, or painful movement, swelling, deformity or disuse atrophy.  38 C.F.R. § 4.45 (2014).

Painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2014).  Where functional loss is alleged due to pain upon motion, the function of the musculoskeletal system and movements of joints must still be analyzed.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  A finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80 (1997).  Similarly, painful motion alone does not constitute limited motion for the purposes of rating under diagnostic codes pertaining to limitation of motion.  However, pain may result in functional loss if it limits the ability to perform normal movements with normal excursion, strength, speed, coordination, or endurance.  Functional loss due to pain is to be rated at the same level as functional loss caused by some other factor that actually limited motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The RO has rated the Veteran's low back disability under Diagnostic Code 5237 for lumbosacral strain of the spine.  Other disabilities of the lumbosacral spine are also rated using the General Formula or Intervertebral Disc Formula, so the rating criteria are the same.

Diagnostic Code 5003 also provides ratings for arthritis.  A rating under Diagnostic Code 5003 cannot be combined with a rating based on limitation of motion.  Therefore, no higher or separate rating is warranted pursuant to Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2014).  

A November 2007 VA examination report shows that the Veteran reported decreased range of motion and pain of the spine.  He reported that the pain onset in the early morning and throughout the day.  He described the pain as sharp and stabbing lasting three to seven days.  The Veteran also described radiating pain.  The Veteran reported that he was able to walk more than a quarter of a mile but less than one mile.  Examination of the thoracic sacrospinalis showed abnormal guarding and tenderness.  The VA examiner noted that there were no muscles spasms, localized tenderness or guarding severe enough to be responsible for abnormal gait or abnormal spinal contour.  No ankylosis was reported.  Range of motion testing was noted as forward flexion to 40 degrees with pain, extension to 0 degrees, left and right lateral flexion to 10 degrees with pain, and left and right lateral rotation to 15 degrees with pain.  The VA examiner diagnosed thoracic/lumbar spine strain with decreased mobility and problems with lifting and carrying.  The Veteran also was found to have difficulty with reaching.

A December 2009 VA treatment record shows that the Veteran was treated for back pain.  Physical examination showed that his back had a slight straightening of the lumbar lordosis.  The Veteran refused any bending of his back.  The Veteran had less movement laterally, forward, backward, and all bothered him.  It was noted that sitting for the examination was bothersome for the Veteran.  X-rays of the lumbosacral spine showed mild arthritic changes and osteophytes.  The Veteran was diagnosed with degenerative disc disease, lumbar spondylosis, and chronic back pain.  The examining physician noted that the Veteran's neurological functioning overall was fairly good and no evidence of a pinched nerve was evaluated.  Pain was noted as the largest factor for the spine.

A September 2010 VA examination report shows that the Veteran reported back pain since separation from service.  He described the pain as nagging, continuous, pressure-like sensation, which radiated into his legs.  He also reported numbness and tingling of the left side that tends to come and go.  The Veteran reported good control of his bowl and bladder function but does experience frequency or urination.  Sensory testing showed pin prick results grossly intact in the lower extremities.  The VA examiner reported that the Veteran refused further evaluation.  Ankylosis was not noted.

A May 2014 VA examination report shows that the Veteran was diagnosed with degenerative arthritis of the spine.  The Veteran reported flare-ups that were caused by bending, standing, and sitting for long periods of time.  Range of motion testing showed forward flexion of the thoracolumbar spine to 75 degrees with pain noted at 75 degrees, extension to 20 degrees with pain noted at 20 degrees, right and left lateral flexion to 20 degrees with pain noted at 20 degrees, and left and right lateral rotation to 20 degrees with pain noted at 20 degrees.  The examiner noted that the Veteran was able to perform repetitive use testing with three repetitions with no additional loss of range of motion or additional limitation.  Functional loss of the thoracolumbar spine was characterized as less movement than normal, weakened movement, excess fatigability, incoordination, and pain of movement.  The Veteran was noted to have localized tenderness and pain to palpation for joints and soft tissue of the thoracolumbar spine.  The Veteran was not evaluated as having spasms or guarding of the thoracolumbar spine that either resulted in or did not result in abnormal gait or abnormal spinal contour.  No symptoms of radiculopathy were noted by the VA examiner.  No ankylosis of the spine was detected.  The examiner reported that the Veteran did not have any neurological abnormalities or findings related to the thoracolumbar spine disability such as bowl or bladder problems.  The Veteran was found not to have intervertebral disc syndrome or incapacitating episodes.  A MRI report showed that the Veteran had degenerative disc disease with disc bulge at the L2-L3 areas with acquired spinal stenosis and thoracic vertebral fracture with loss of 50 percent or more height was noted.  Functional impact was noted as pain on walking, bending, and standing.  The examiner reported that pain, weakness, and incoordination did not significantly limit functional ability during flare-ups or when the lumbosacral spine was used repeatedly over a period of time.  Pain or flare-ups occurred, but did not produce additional limitations.

Based on the evidence of record the Board finds that the Veteran's lumbar spine disability does not warrant a rating in excess of 20 percent during the pendency of this appeal.  Specifically, range of motion testing performed did not show an occasion where the Veteran's lumbar spine was limited to any more than 40 degrees, even when considering the impact of pain and other factors limiting the range of motion.  Therefore, the Board finds that at no time has the Veteran's thoracolumbar spine been shown to be limited to forward flexion of 30 degrees or less and no ankylosis has been shown at any time.  While the medical evidence does show pain and limited range of motion due to pain, that limitation does not limit the Veteran's thoracolumbar forward flexion to 30 degrees or less as required for a higher rating.  Joint pain alone, including pain throughout the entire range of motion, but without evidence of decreased functioning ability, does not warrant a higher rating.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Finally, the Veteran has not indicated that he was on prescribed bed rest during any period on appeal.  Therefore, the Board finds that the Veteran's claim for a rating in excess of 20 percent must be denied.

The Board has also considered the statements submitted by the Veteran in support of his claim.  The Board finds that the Veteran is a lay person and is competent to report observable symptoms he experiences through his senses such pain, numbness, and stiffness.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, he is not competent to identify a specific level of disability according to the appropriate diagnostic codes.  The identification of a spinal disability and the determination of the range of motion of the spine requires medical expertise that the Veteran has not shown he possesses.  Determining whether the Veteran meets some of the criteria for a higher rating requires medical diagnostic testing.  Competent evidence concerning the nature and extent of the Veteran's lumbar spine disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent clinical findings in conjunction with the examination.  The medical findings, as provided in the examination reports, directly address the criteria under which his disability is rated.  The Board finds that evidence is the most persuasive in this case and outweighs the Veteran's statements in support of his claim.

The Board has considered whether referral is warranted for consideration of the assignment of an extraschedular rating.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular rating commensurate with the average earning capacity impairment where there is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization, so as to render impractical application of regular schedular standards.  38 C.F.R. § 3.321(b) (2014). 

Extraschedular consideration involves a three step analysis.  First, the Board must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  If the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology, the assigned schedular rating is adequate, referral for extraschedular consideration is not required, and the analysis stops.  If the Board finds that the schedular rating does not contemplate the Veteran's level of disability and symptomatology, then the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment or frequent periods of hospitalization.  If so, then the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether justice requires assignment of an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008).  

The Board finds that all of the experienced symptoms of the Veteran's lumbar spine disability and neurological functioning are contemplated by the schedular criteria.  38 C.F.R. §§ 4.71a, 4.124a (2014).  The criteria provide examples of the types and degrees of symptoms for each level of compensation and the Veteran's symptoms are contemplated by the types of symptoms listed.  Essentially, the Veteran has reported pain, reduced range of motion, and fatigue concerning his back.  Examiners have conducted examinations of the Veteran's spine and radiculopathy conditions and reported the Veteran's range of motion, observable pain indications, and sensory diagnostic test results.  38 C.F.R. § 4.71a, 4.124a (2014).  The Veteran's symptoms are consistent with those listed in the schedular criteria.  As to the severity of the symptoms, the schedular criteria contemplate different levels of severity than the Veteran is currently experiencing, including higher levels.  However, the Veteran does not meet the criteria for those higher ratings, specifically, his spine has no ankylosis and his forward flexion has not been limited to 30 degrees.  Therefore, the Board finds that referral for consideration of an extraschedular rating is not warranted.  

In determining whether a claimed benefit is warranted, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002).  

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claims for increased ratings, and the appeal is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a right knee disability is denied.

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to a rating in excess of 20 percent for a lumbar spine disability is denied.




REMAND

After careful review of the record, the Board finds that a remand for additional development is necessary before proceeding to evaluate the merits of the claim for entitlement to service connection for diabetes mellitus.

Medical records received by the RO on March 10, 2008, appear to contain 14 pages of medical records.  However, only two of the documents were scanned.  These records were cited to by the May 2014 VA examiner with regards to diabetes mellitus, and need to be rescanned into the electronic claims file system.  

Additionally, the Board notes that the May 2014 VA examiner noted that the Veteran's fasting blood sugar was measured in service as 123 and 127.  However, the Board has been unable to locate those measurement within the claims file.  On remand, the VA examiner must identify the dates of these readings for the record.

Accordingly, the case is REMANDED for the following action:

1.  Re-scan the medical records submitted to the RO on March 10, 2008, that are from VAMC Temple from 1987.

2.  Then, return the claims file the May 2014 VA examiner that evaluated the Veteran for diabetes mellitus.  If that examiner is unavailable, refer the request to another examiner.  Request that the VA examiner identify the available in-service blood glucose measurements and to state the date and year those measurements were made during service and their significance.  Also direct the VA examiner to identify the post service diagnoses of diabetes mellitus, to include any diagnosis in 1997 and what evidence shows that diagnosis, identified by date and year of the record.  Then, have the VA examiner provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that diabetes mellitus was incurred in or is related to active service, or manifested during service or within one year of separation from service.

3.  Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplement statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


